Citation Nr: 1444364	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder.

3.  Entitlement to service connection for a dental disorder for purposes of Department of Veterans Affairs (VA) compensation benefits.

4.  Entitlement to service connection for a dental disorder for purposes of outpatient dental treatment by VA.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K.W.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the VA Regional Office (RO) in Portland, Oregon.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In the April 2011 rating decision, the RO adjudicated the Veteran's dental claim as a claim for service connection for purposes of VA compensation.  The Veteran perfected an appeal as to this issue.  At the June 2014 Board hearing, however, the Veteran clarified that he was seeking service connection for a dental condition for purposes of VA treatment.  See Board Hearing Transcript (Tr.) at 2.  

The Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In this case, however, the claim for VA outpatient dental treatment has not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, it is being remanded.  As the Veteran perfected an appeal as to the issue of service connection for a dental condition for purposes of VA compensation, and he has not formally withdrawn this issue from appellate consideration, the Board will address the claim in the decision below.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in Virtual VA includes a copy of the hearing transcript.  The electronic folder otherwise includes only duplicative or irrelevant documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an eye disorder, and a dental condition for the purpose of outpatient dental treatment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service connection for PTSD and an eye disorder.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no new and material evidence received within one year of that determination. 

2.  The evidence received since the November 2005 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims.  

3.  Under the laws administered by VA, replaceable missing teeth are not a disability for which VA disability compensation is payable.
CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied the Veteran's claims for service connection for PTSD and an eye disorder is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013). 

2.  Evidence received since the November 2005 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the November 2005 rating decision is new and material, and the claim for service connection for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for a dental condition, characterized as missing teeth, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, service connection for PTSD and an eye disorder was denied in a November 2005 rating decision.  PTSD was denied because the record lacked credible supporting evidence that the claimed in-service stressor actually occurred.  An eye disorder was denied because the record did not show any diagnosis.  The Veteran was notified of the decision and his appellate rights, but he did not appeal.  New and material evidence was also not received within one year of the determination.  Therefore, the decision became final. 

Regarding PTSD, the evidence received since the final November 2005 rating decision is new and material.  In particular, the Veteran submitted lay statements from friends and family members in August 2014.  These statements essentially describe the change in the Veteran's demeanor after he returned from service and the difficulties he had post-service.  A lay person is competent to report what he or she has personally observed.  Moreover, for the purposes of reopening a claim, the credibility of the statements is presumed.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a nexus), the claim is reopened.

Regarding an eye disorder, the evidence received since the final November 2005 rating decision is also new and material.  In particular, a September 2011 VA optometry note reflects diagnoses of hyperopia, astigmatism, and presbyopia.  The Veteran also testified that he has been diagnosed with cataracts.  See June 2014 Board Hearing Tr. at 29.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a current disability), the claim is reopened.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


II.  Service Connection for a Dental Condition for VA Compensation Purposes

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent the Veteran a notice letter in August 2009 that informed him of what the evidence must show to substantiate a claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  This letter was sent prior to the April 2011 rating decision, which is on appeal.  For these reasons, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Board notes that the Veteran's service treatment records are not available and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis.  See June 2001 response from NPRC.  In cases, such as the present one, where some of the claimant's service records may be unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Here, the RO notified the Veteran that his service records were unavailable and took efforts to search for alternative sources of evidence to substantiate the claim.  See, e.g., February 2002 letter, September 2005 response from NPRC, August 2009 letter, October 2009 response from NPRC, and July 2012 response from NPRC.  

Although the Veteran's service dental records are unavailable, he reported that he was treated for dental caries, that his teeth were pulled, and that he was fitted with dentures during service.  See June 2014 Board Hearing Transcript (Tr.) at 31-34.  As will be explained below, even if his lay assertions are accepted as true, entitlement to service connection is not warranted for the conditions he has described.  Therefore, the absence of his service dental records is not prejudicial to his claim.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed dental condition.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As further explained below, there is no legal basis for entitlement to service connection for the dental conditions described by the Veteran.  As such, a VA examination is not warranted. 

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran and his representative have not alleged otherwise.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


B.  Analysis

The Veteran contends that he was treated for a toothache during active duty service, that his teeth were removed, and that he fitted with dentures.  See April 2010 Statement in Support of Claim; June 2014 Board Hearing Tr. at 31-34.  

Service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  An exception to the general rule is applicable to dental disabilities.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, replaceable missing teeth are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a). 

The Veteran does not allege, and the evidence does not show, any dental trauma in service resulting in disability.  He testified that he had cavities and fillings prior to service and developed a toothache about five weeks into basic training.  See June 2014 Board Hearing Tr. 30-31.  He stated that, when he sought treatment in service, all of his teeth were taken out and he was fitted with dentures.  See id. at 34.  VA's General Counsel has held that dental treatment, even extractions during service, does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).  

In this case, the Veteran has failed to present competent evidence of a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the introduction, the AOJ has not yet addressed his claim of service connection for VA outpatient dental treatment purposes and the matter is therefore being remanded.  
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for an eye disorder is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a dental condition for VA compensation purposes is denied.


REMAND

As mentioned in the Introduction, the claim of entitlement to service connection for a dental condition for purposes of VA outpatient treatment has not been adjudicated by the AOJ or referred to Veterans Health Administration for a determination on the relevant questions.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013).  Accordingly, the Board finds that remand is necessary.

Regarding the claims for service connection for a psychiatric disorder and an eye disorder, the Board finds that a remand is necessary to obtain outstanding VA and non-VA treatment records that have been identified by the Veteran.  The record reflects that the Veteran has reported on multiple occasions that he received treatment for PTSD from S.B. at Lutheran Family Services (see, e.g., December 2000 claim); however, no efforts have been taken to obtain these records.  In addition, during the Board hearing, the Veteran and K.W. testified that the Veteran has been recently diagnosed with cataracts by a physician at the VA Medical Center (VAMC) in White City and that he had another appointment in three months.  See June 2014 Board Hearing Tr. at 29.  The Veteran's claims file includes treatment records from the White City VAMC dated through July 2009, and some additional records dated in September 2011 and September 2012.  On remand, all outstanding VA treatment records should be obtained.

In addition, the Board finds that a VA examination is warranted for the Veteran's claimed psychiatric disorder.  He asserts that he was abducted, beaten, and raped while he was stationed in Bremerhaven, Germany.  See, e.g., June 2014 Board Hearing Tr. at 5.  An August 2009 Initial Assessment by a private psychologist, Dr. P.C., reflects a diagnosis of PTSD on Axis I and military sexual trauma as the major psychosocial stressor on Axis IV.  In August 2014, the Veteran submitted lay statements from friends and family members, who essentially reported that the Veteran's demeanor and behavior changed after he returned from military service.  

The record also indicates that the Veteran has denied military sexual trauma at other times and has reported various other stressors, including his work in espionage, being hypnotized and brainwashed, an incident involving a C-130 being shot down, knowing about certain deaths (1800 dissidents locked in a box car to die), and having to observe the recovery of two dead Marines.  In October 2012, he was treated for a skin disorder and described seeing bugs and monsters crawling along his skin and in and out of his eyes and ears as well as in his feces after defecation.  A skin biopsy revealed only non-specific dermatitis.  The assessment was delusions of parasitosis.  An offer was made to refer him to psychiatry, but he declined.  These reported delusions suggest that the Veteran's psychiatric disorder may be more complex.  Under these circumstances, the Board finds that a VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claim for entitlement to service connection for a dental condition for dental treatment purposes to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder and eye disorder, to specifically include Lutheran Family Services.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding treatment records from the White City VAMC dated since July 2009, the VA Roseburg Healthcare System dated since March 2009, and the Portland VAMC dated since April 2009.  

If any of the records requested are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the foregoing development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that he was abducted, beaten, and raped during his military service.  He has also reported other military stressors, including his work in espionage, being hypnotized and brainwashed, an incident involving a C-130 being shot down, knowing about certain deaths (1800 dissidents locked in a box car to die), and having to observe the recovery of two dead Marines.  

The examiner is requested to identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the VA examiner should then comment upon whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

With respect to PTSD, if the VA examiner believes that behavioral changes are reflective of the occurrence of an in-service physical assault, the VA examiner should opine whether it is at least as likely as not current PTSD symptomatology is attributable to the occurrence of an in-service physical assault.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


